DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/15/2022 regarding the rejections under 35 USC 112(b) have been fully considered but they are not persuasive because the merits of the rejections as discussed in the non-final rejection mailed 11/10/2021, pg. 3-4, are not addressed by the amendments submitted. See rejections below.
Applicant’s arguments, see Remarks pg. 12-15, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive in view of the amendment to the claims regarding the substrate of the sensor assembly being disposed on the interior surface of the forward member.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Truitt et al. (US 2009/0149727). See rejection below.
Applicant’s other arguments regarding Thieme (US 2018/0000353), see Remarks pg. 13-14, have been fully considered but are not persuasive. Applicant argues that Thieme does not disclose that the harness’ first and second portions are separate, unitary, one piece portions. The Examiner respectfully disagrees and points to Fig. 3 (chest element) and Fig. 4 (shoulder element), which clearly show two separate, unitary, one piece portions of the harness as relied upon in the rejection below.
Applicant also argues that Thieme does not disclose the first portion has a middle chest portion that is narrower than the forward and rear portion and wherein the second portion has a forward portion narrower than the rear portion. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the features recited above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-16 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “an individual animal subject”, see bullet ii under item c. It is unclear whether or not this limitation refers to the “ambulatory canine animal subject” disclosed in the preamble. For examination purposes, this limitation has been interpreted as “the individual canine animal subject”.
Also regarding claim 1, the claim recites, “a canine,” see item d. It is unclear whether or not this limitation refers to the “ambulatory canine animal subject” disclosed in the preamble. For examination purposes, this limitation has been interpreted as “the canine”.
Also regarding claim 1, the claim recites, “a canine user”, see bullet i under “wherein”, after item d. It is unclear whether or not this limitation refers to the “ambulatory canine animal subject” disclosed in the preamble. For examination purposes, this limitation has been interpreted as “the canine”.
As a result of dependence on independent claim 1, subsequent dependent claims 2-3, 5-10, 12-16 and 19-20 are also rejected as indefinite.
Regarding claim 6, the claim recites “a substrate”. It is unclear whether or not this limitation refers to the substrate of claim 1. For examination purposes, this limitation has been interpreted as “the substrate”.
Regarding claim 13, the claim recites, “a combination of at least two signals”. It is unclear whether or not “at least two signals” refers to the “at least two signals” disclosed in claim 12. For examination purposes, this limitation has been interpreted as “a combination of the at least two signals”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 recites that the sensor assembly comprises a substrate, wherein one or more of the plurality of sensors are attached to the substrate. Such limitations already appear in claim 1, lines 3-4, and so claim 6 fails to further limit the subject matter of claim 1 upon which it depends. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme et al. (US 2018/0000353) (hereinafter Thieme) in view of Washbon et al. (US PGPUB 2007/0225585) (hereinafter Washbon), in view of He (US 2016/0302677), in view of Snyder ‘821 (US PGPUB 2001/0051821), further in view of Truitt et al. (US 2009/0149727) (hereinafter Truitt).
Regarding claims 1 and 5-6, Thieme discloses a system for non-invasive monitoring of an ambulatory canine animal subject (Abstract; Para. 27, 2nd sentence; Para. 96, last sentence), the system comprising: a. a sensor assembly comprising a plurality of sensors configured to detect physiological signals from the canine animal subject (Abstract); b. a signal detector configured to generate signal data corresponding to the physiological signals detected by the plurality of sensors (Abstract, last sentence: “… the acquired data are transmitted by at least one signal transmission means to a data processing device, and there processed and evaluated”); c. a monitor unit comprising a controller (Abstract, data processing device and external output device); configured to: i. receive the signal data generated by the signal detector; iv. control the monitor unit to monitor the animal subject for a predetermined amount of time using a plurality of monitoring parameters (Para. 29; Para. 92 discuss monitoring in real time); v. generate a report (Para. 92); d. a harness adapted to be worn by a canine (Abstract; para. 76, para. 100-106), the harness having: i. a unitary, one piece first portion adapted to be positioned at the chest of the canine (Fig. 3, chest element 3), and ii. a separate, unitary, one piece, second portion adapted to be disposed at the back of the canine (Fig. 4, shoulder element 4; Para. 126: “The shoulder brace 17 extends continuously along the longitudinal axis 16 of the shoulder element 4 and thus also along the dog’s spine, i.e., the shoulder element is disposed on the dog’s back since the shoulder brace 17 extends along the dog’s spine), iii. the first and second portions being couplable by: (1) a forward first belt assembly adapted to be disposed proximate the neck of the canine wearer (Fig. 3, detachable connectors 14 connect to two tines of Fig. 4; Para. 120, 125), and (2) a rearward second belt assembly adapted to be disposed proximate the torso of the canine wearer (Fig. 3, belt straps 12 connect to click buckles 7 of Fig. 4; Para. 119, 124); the first portion of the harness having an exterior surface and an interior surface for contacting the body of the canine animal, wherein the sensor assembly is disposed on the interior surface for contact with the body of the canine animal (Para. 68-69 discusses sensors disposed through the exterior surface and interior surfaces of the device for contact with the skin of the animal), and wherein: (i) the unitary, one piece first portion having a forward member for contact with the neck of the canine user (Fig. 3, detachable connectors 14), a rear member for contact with the torso of the canine (Fig. 3, supporting area 5), and a chest member joining the forward and rear members and for contact with the chest of the canine (Fig. 3, sternum padding 13), (ii) the unitary, one piece second portion has a forward member for contact with neck of the canine (Fig. 4, corresponding attachments for detachable connectors 14 via two tines at top) and a rear member for contact with the torso of the canine (Fig. 4, supporting area 5); and (iii) the first belt assembly couples the forward members of the first and second portions (Para. 119-120), and the second belt assembly couples the rear members of the first and second portions (Para. 124-125).
Although there is a separately disclosed back element 2 in Thieme (Fig. 2), it is clear from the disclosure of Thieme that shoulder element 4 is disposed on the upper back of the canine in order to allow for connection to the chest element 3, while back element 2 is disposed on the lower back of the canine in order to allow for connection to belly element 1 (Para. 111, 114). The two tines of each of the shoulder and chest elements are clearly shaped to connect to each other over the shoulders and around the neck of the canine, while the belt straps 12 of the chest element connect to the click buckles 7 of the shoulder element around the mid-torso of the canine, thus providing support to the shoulders of the canine (Para. 119-120 & 124-125). Furthermore, para. 126 discloses that the shoulder brace 17 extends along the dog’s spine, while para. 115 discloses that the back brace 10 extends along the dog’s spine as far as to the head of its tail, further supporting the determination that the shoulder and back elements are both disposed on the back of the canine. All four disclosed harness elements are unitary, one piece portions as can be seen in Fig. 1-4.
In regards to the orientation of the harness elements, Thieme teaches the “upper parts of the components depicted on the figures each point toward the head of the dog, while the lower parts of the components point toward the tail of the dog.  The respectively longitudinal axes of the components recorded from the top down run along the spine of the dog, and relate to its running direction”, see para. 106. Thus it is clear that the harness elements of the figures from the top down run along the head toward the tail of the dog.
Thieme does not disclose that the sensor assembly further comprises a substrate, a plurality of sensors disposed on the substrate, at least one electrode comprising a main body configured to absorb a conductive liquid providing an electrical pathway between a conducting pin on the at least one electrode and the animal subject, or that the main body is manufactured using a stretchable material, a porous material, a polymer, or a combination thereof (in regards to claim 5). Thieme also does not disclose that the controller is configured to: (ii). analyze the signal data to determine an indication identifying the individual canine animal subject; (iii). select a plurality of monitoring parameters in accordance with the indication. Finally, Thieme does not disclose that the substrate of the sensor assembly is disposed on the interior surface of the forward member.
Snyder ‘821 teaches, however, an adhesive substrate onto which a plurality of electrodes are attached (Abstract, second to last sentence; Para. [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thieme’s sensor assembly to include Snyder ‘821’s substrate, wherein one or more of the plurality of sensors are attached to the substrate. Making this modification would be useful for providing an adhesive surface on the sensors (Para. [0011]) and thus provide a way to attach the sensors to the skin of the subject.
Furthermore, Washbon teaches an electrode (Fig. 11B) comprising a main body (Fig. 11B, contact pad 1112) configured to absorb a conductive liquid providing an electrical pathway between a conducting pin on the at least one electrode (Fig. 11B, protrusion 1120; Para. 108, 1st sentence: “On the underside of the electrode plate 1102 is a generally cylindrical projection 1120”) and the animal subject (Para. [0109]: “the contact pad 1112 can absorb and hold electrolytic solution… or other electrically conductive liquid and maintain a flexible and high quality conductive link between the subject’s skin and the electrode plate 1102”). Furthermore, Washbon teaches that the main body is manufactured using a porous material (Para. [0109], third sentence: “The contact pad 1112 can be made of an absorbent material, such as a felt sponge”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Thieme to include at least one electrode comprising a main body configured to absorb a conductive liquid providing an electrical pathway between a conducting pin on the at least one electrode and the animal subject, wherein the main body if manufactured using a porous material. Making this modification would be useful for providing a high quality conductive link between the subject’s skin and the electrode, as taught by Washbon (Para. [0109], first sentence).
In regards to the controller being configured to: (ii). analyze the signal data to determine an indication identifying the individual canine animal subject; (iii). select a plurality of monitoring parameters in accordance with the indication, He teaches calibrating techniques for calculating blood pressure (Abstract) where in a device can be used by multiple subjects. Parameters for calculating diastolic and systolic pressures may vary from one subject to another (Para. 104). Thus, calibration is performed for each individual and a set of calculated parameters are stored in association with the corresponding subject. The device can then automatically choose a set of stored parameters for use with an individual based on biometric identification of the individual, thus providing individually calibrated blood pressure measurements for each individual in case the device is shared among multiple users (Para. 106-107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Thieme such that the controller is configured to: (ii). analyze the signal data to determine an indication identifying the individual canine animal subject; (iii). select a plurality of monitoring parameters in accordance with the indication. Making this modification would be useful for providing individually tailored and calibrated blood pressure measurements in case the device is shared among multiple users, as taught by He.
In regards to the substrate of the sensor assembly being disposed on the interior surface of the neck contacting forward member, Truitt teaches a noninvasive photoplethysmographic (PPG) sensor platform for mobile animals and teaches that the neck of the animal provides advantages as a sensor mounting platform for photoplethysmographic sensors for pulse oximetry because the neck location will provide significant blood flow under all conditions (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Thieme such that the substrate of the sensor assembly is disposed on the interior surface of the neck contacting forward member. Making this modification would be useful for pulse oximetry because the neck location will provide significant blow flow under all conditions, as taught by Truitt.
Regarding claims 2 and 12, Thieme discloses that the plurality of sensors is selected from a group consisting of, blood pressure sensors, optical sensors, oxygenation sensors, oxygen saturation sensors, respiration sensors, and temperature sensors (Para. 28-29).
Regarding claim 3, Thieme discloses that the sensor assembly further comprises at least one motion sensor, and at least one location sensor (Para. 49-51 discusses uses of GPS, GNSS, or gyroscope to determine position, orientation, and navigation, including speed of animal). 
Regarding claims 10 and 15, Snyder discloses that the report indicates a condition of the animal subject (Abstract; Para. 92 discusses emitting warning if vital signals exceed or drop below standard levels for timely intervention)).
Regarding claim 13, Thieme in view of Washbon in view of He teaches that the method further comprises combination of the at least two signals to determine the indication (He Fig. 6C & para. 85 discuss the use of various signal types to determine biometric signature for biometric identification). 
Regarding claim 14, Thieme discloses monitoring an activity of the animal subject (Para. 49-51 discusses uses of GPS, GNSS, or gyroscope to determine position, orientation, and navigation, including speed of animal).
Regarding claim 16, Thieme discloses monitoring the animal subject continuously or intermittently (Para. 14 discusses real-time measurements). Aside from Thieme’s explicit disclosure of real-time measurements, the Examiner submits that by definition, Thieme’s system must monitor the animal subject continuously or intermittently as there are no other alternatives in regards to the timing of the monitoring. As such, Thieme inherently discloses these limitations as well.
Regarding claim 19, Thieme discloses that the sensor assembly further comprises at least one optical sensor configured to send and receive optical signals adapted to the skin of the animal subject (Para. 29-30 discuss pulse oximeter optical measurements).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Thieme, further in view of Zhu et al. (US 2017/0100056) (hereinafter Zhu).
Regarding claim 7, Thieme does not disclose that one or more of the plurality of sensors comprises an implantable unit
Zhu, however, teaches it can be beneficial to implant an implantable sensing platform within tissue of a subject to detect physiological and/or hemodynamic parameters of the subject with improved detection of various parameters. Such improved detection could be related to a reduced distance between a sensor and target of interest, a reduced amount of tissue or other material intervening between a sensor and a target of interest, and/or an increased stability of the interface between a sensor and the environment of a target of interest (e.g., a reduction of relative motion between the sensor and the target due to emplacement of the sensor proximate the target within an environment that also contains the target) (Para. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Thieme such that one or more of the plurality of sensors comprises an implantable unit. Making this modification would be useful for providing improved detection of physiological and/or hemodynamic parameters of the subject for the reasons taught by Zhu.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Thieme, further in view of Bakalash et al. (US PGPUB 2015/0359431) (hereinafter Bakalash).
Regarding claims 8-9, modified Thieme does not teach that the system further comprises at least one input module configured to receive input from a user, wherein the controller is further configured to determine the indication based on the input from the user.
Bakalash, however, teaches an input module configured to receive input from a user, wherein a controller is further configured to determine the indication based on the input from the user (Para. [0110], fifth sentence: “A user input device such as a keyboard 30 or a computer mouse 32 is used to input data into the memory, such as data identifying the subject 8”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Thiemeto further comprise at least one input module configured to receive input from a user, wherein the controller is further configured to determine the indication based on the input from the user. Making this modification would be useful for providing user input of data identifying the subject, as taught by Bakalash.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Thieme, further in view of Berkow et al. (US 2013/0267858) (hereinafter Berkow).
Regarding claim 20, Thieme does not disclose that the signal detector is further configured to enhance physiological signals from the skin of the animal subject. Berkow, however, teaches systems and methods for characterizing circulatory blood flow (Abstract), wherein post-acquisition condition of a biological signal may be specific to a type of sensor and includes a variety of steps to improve signal quality by e.g., filtering the signal to remove noise, amplifying the signal, or converting the signal from analog to digital waveform (Para. 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Thieme such that the signal detector is further configured to enhance physiological signals from the skin of the animal subject. Making this modification would be useful for improving signal quality, as taught by Berkow
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Derchak et al. (US 2008/0255468) discloses systems and methods for non-invasive physiological monitoring of non-human animals (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792